 



Exhibit 10.2

AMENDMENT TO SECURITY AGREEMENT

     THIS AMENDMENT TO SECURITY AGREEMENT (the “Amendment”) dated as of March
12, 2003, is by and between SIEMENS HEARING INSTRUMENTS, INC., a Delaware
corporation (“Lender”), with offices at 10 Constitution Avenue, Piscataway, New
Jersey 08855, and HearUSA, Inc. (formerly known as HEARX LTD.), a Delaware
corporation (“Borrower”), with offices at 1250 Northpoint Parkway, West Palm
Beach, Florida 33407.

Background

     A.     The Lender and Borrower are parties to a Security Agreement dated as
of December 7, 2001 (the “Security Agreement”). Pursuant to the Security
Agreement, the Borrower granted the Lender a security interest in certain assets
of the Borrower, which was perfected pursuant to the filing of UCC Financing
Statements. The Security Agreement was entered into in connection with certain
commercial loan transactions of equal date therewith pursuant to which Borrower
executed and delivered to Lender a Credit Agreement (such agreement, as it may
be further amended, supplemented or otherwise modified from time to time, being
the “Credit Agreement”), pursuant to which Lender extended certain loans to
Borrower in the original principal amount of $51,875,000.00, which were
evidenced by certain promissory notes.

     B.     As of the date of this Amendment, the Lender and Borrower will be
amending the Credit Agreement, to, among other things, provide for the extension
of a new term loan facility in the principal amount of $3,500,000.00, which will
be evidenced by a new Tranche E Note (the “Tranche E Loan”).

     C.     In connection with the execution and delivery of the Tranche E Note
and the simultaneous amendment of various other related documents and
agreements, the parties have agreed to amend, modify and affirm the Security
Agreement as set forth in this Amendment.

     D.     All capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Security Agreement and the documents
referenced therein.

     NOW, THEREFORE, in consideration of the mutual agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
is hereby acknowledged, the parties agree as follows:

     1.     Amendment to Security Agreement.

            The parties agree that the Tranche E Loan is a Secured Obligation as
defined in the Security Agreement, and the Security Agreement shall be amended
and modified as set forth below, effective as of the date hereof:



       a.     References throughout the Security Agreement to:



  i. Credit Agreement shall be deemed references to the Credit Agreement as
amended by the Amendment to Credit Agreement dated as of March 12, 2003;



  ii. Secured Obligations shall also be deemed references to the Tranche E Loan;



  iii. Security Agreement shall be deemed references to the Security Agreement
as amended by this Amendment; and



  iv. Loan Documents shall be deemed references to the Loan Documents,

1



--------------------------------------------------------------------------------



 



Exhibit 10.2



    as amended.

     2.     Additions to Security Agreement. The parties hereby agree that the
following provisions shall be added to the Security Agreement, effective as of
the date hereof:

            a.     Addition of Section 10. The following Section 10 shall be
inserted in the Security Agreement:



  10. Authorization to File Financing Statements/ Expanded Definitions. Borrower
acknowledges and represents that it is aware of and familiar with the recent
revisions to Article 9 of the Uniform Commercial Code (the “Revised Article 9”)
including, without limitation, Section 9-509 and expanded definitions of
Collateral. In accordance with such revisions, Borrower understands that by
signing this Amendment, Borrower is hereby authorizing the Lender to file
financing statements, together with any amendments, assignments or
continuations, thereof, on its behalf without obtaining Borrower’s signature on
same. In addition, the parties agree that the description of Collateral set
forth in this Security Agreement is hereby modified to conform with the expanded
definitions of Collateral set forth in the Revised Article 9.

     3.     Effect of Amendment.

            Except as expressly set forth herein, this Amendment shall not by
duplication or otherwise limit, impair, constitute a waiver of or otherwise
effect the rights and remedies of the parties to the Security Agreement, and
shall not alter, modify, amend or in any way effect any of the terms,
conditions, obligations, covenants or agreements contained in the Security
Agreement, all of which are satisfied and affirmed in all respects and shall
continue in full force and effect. In the event of a conflict between the terms
of this Amendment and the Security Agreement, the terms of this Amendment shall
apply.

     4.     No Waiver.

            Nothing contained herein and no action by the Lender shall be deemed
to constitute a waiver of any default (if any) under the Loan Documents.

     5.     Other Provisions.

            a.     Counterparts.

            This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original hereof, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one counterpart.

            b.     Controlling Law.

            This Amendment is made under, and shall be construed and enforced in
accordance with, the laws of the State of New York without giving effect to the
principles of conflicts of law.

            c.     Interpretation of Amendment.

            The parties hereto acknowledge and agree that this Amendment has
been negotiated at arm’s length and among parties equally sophisticated and
knowledgeable in the matters dealt with in this Amendment. Accordingly, any rule
of law or legal decision that would require interpretation of any ambiguities in
this Amendment against the party that has drafted it is not applicable and is
waived. The

2



--------------------------------------------------------------------------------



 



Exhibit 10.2

provisions of this Amendment shall be interpreted in a reasonable manner to
effect the intent of the parties as set forth in this Amendment.

            d.     Other Documents.

            The parties agree to execute any and all other documents and to take
such other actions as may be reasonably necessary to carry out the terms of this
Amendment. All such other documents shall be in a form and content acceptable to
the Lender.

3



--------------------------------------------------------------------------------



 



Exhibit 10.2

     IN WITNESS WHEREOF, the parties have executed this Amendment, intending to
be legally bound hereby, as of the date first above written:

  HearUSA, Inc.   By /s/ Stephen Hansbrough
Name: Stephen Hansbrough
Title: Chief Executive Officer   Siemens Hearing Instruments, Inc.   By: /s/
John R. Krauter
Name: John R. Krauter
Title: Senior Vice President, CFO

4